At the March Term, 1931, Henderson Superior Court, the defendant in the above entitled cause was tried upon an indictment charging him with violations of the banking laws, which resulted in convictions and sentences. From these, the defendant appealed to the Supreme Court. The judgments were affirmed in an opinion filed 8 January, 1932, reported in202 N.C. 101, 161 S.E. 722.
At the next succeeding term of Henderson Superior Court following affirmance of the judgments on appeal, the defendant made application to Hon. John H. Clement, judge presiding, for a new trial on the grounds of (1) alleged disqualification of jurors, (2) newly discovered evidence, and (3) errors committed on the hearing.
After hearing the application, his Honor denied the same in his discretion, from which ruling the defendant again gave notice of appeal.
The showing made upon the allegations of the petition, of which Judge Clement could take cognizance or had authority to hear, *Page 330 
was not such as to call for a favorable exercise of the court's jurisdiction or to invoke its aid in behalf of the defendant. The petition was properly denied.
The motion to docket and dismiss or dismiss the appeal will be allowed on authority of S. v. Lea, ante, 316.
Motion allowed.